Oo wma ND oO F&F WO PO

dD bo dO DOO DO DN DO DO DO RR a
oOo nN oO an ek wo Nh SFPllUc OlUCUOlCUCUCOMWUGANCUCOUOtlLULUCUMLDlUlUlUCUOmULDSULULDRl CUO

Case 3:17-cv-00066-MMD-CLB Document 36 Filed 12/02/19 Page 1 of 4

AARON D. FORD

Attorney General

HARRY B. WARD, Bar No. 11317
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: (775) 684-1159

E-mail: hward@ag.nv.gov

Attorneys for Defendants
Isidro Baca, James Dzurenda, E.K. McDaniel
and Richard Snyder

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JOHN QUINTERO,
Case No. 3:17-cv-00066-MMD-CLB

Plaintiff,

DEFENDANTS’ MOTION FOR
vs. ENLARGEMENT OF TIME TO
RESPOND TO PLAINTIFF’S
ROMEO ARANAS, et al., INTERROGATORIES, REQUEST FOR
ADMISSIONS, AND REQUEST FOR
Defendants. PRODUCTION OF DOCUMENTS
(First Request)

 

 

 

 

Defendant, Isidro Baca, James Dzurenda, E.K. McDaniel and Richard Snyder by
and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Harry
B. Ward, Deputy Attorney General, hereby moves this Honorable Court for an
enlargement of time to respond to Plaintiffs interrogatories, request for admissions, and
second and third sets of request for production of documents.

MEMORANDUM OF POINTS AND AUTHORITIES
I. RELEVANT PROCEDURAL HISTORY

This case is a pro se civil rights action pursuant to 42 U.S.C. §1983. (ECF No. 9 at
1.) Plaintiff, John Quintero (Plaintiff), is an inmate in the lawful custody of the Nevada
Department of Corrections (NDOC”. (Id.) Plaintiff sues various NDOC employees and
alleges they violate his rights under the First, Eighth, and Fourteenth Amendments to
the U.S. Constitution. (/d. at 3-22.)

///

 
Oo wo ND Oo FF O NH

po pepo wo ww WS WW WH WH HO Be RP Re eRe PPh Pll
oOo Noa BP wownye F# OO HO DWN DO oO FP WwW NY YF CS

 

 

Case 3:17-cv-00066-MMD-CLB Document 36 Filed 12/02/19 Page 2 of 4

II. LEGAL AUTHORITIES
Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and
provides as follows:

When an act may or must be done within a specified time, the court
may, for good cause, extend the time: (A) with or without motion or
notice if the court acts, or if a request is made, before the original time or
its extension expires; or (B) on motion made after the time has expired if
the party failed to act because of excusable neglect.

HiIl. ARGUMENT

Defendants respectfully request a thirty (30) day extension of time out from the
current deadline of December 2, 2019, to serve responses to Plaintiffs discovery requests
to Defendants.

Due to the volume of information and documents requested, Defendants cannot
timely answer Plaintiffs interrogatories, request for admissions, and request for
production of documents. Defendants make this request in good faith, not for the purpose
of unnecessary delay, and Defendants do not believe Plaintiff will be unduly prejudiced by
the requested enlargement.

Additionally, the undersigned has been working with the staff in the Office of the
Attorney General in an effort to meet the deadline, but unfortunately is unable to meet
the deadline. Defendants submit there is good cause allowing Defendants an additional
30 days to respond to the Plaintiffs discovery requests to ensure accurate and adequate
response to the discovery. Accordingly, Defendants respectfully requests this Court allow
Defendants up to and including Thursday, January 2, 2020, to answer Plaintiffs
interrogatories, request for admissions, and second set of request for production of
documents.

IV. CONCLUSION

Wherefore, Defendant submits that there is good cause for the extension of

additional time in which to respond to the discovery request. This request for an

extension of time is made in good faith and not for the purpose of undue delay.

2

 
Oo mn Do oO F&F WO WO

bo mo nwo wb NY WH WD NH NO KH B! FP FP FP FP Ee EF RE
on fe an Pp wo he SF ODN ON OD te eUmUmwnNSPlULULULh CUO

 

 

Case 3:17-cv-O00066-MMD-CLB Document 36 Filed 12/02/19 Page 3 of 4

Defendants respectfully requests this Court allow Defendants up to and including
Thursday, January 2, 2020, to answer Plaintiffs interrogatories, request for admissions,
and second set of request for production of documents.

Dated this 2nd day of December, 2019.

AARON D. FORD
Attorney General

By: /s/Harry B. Ward
HARRY B. WARD, Bar No. 11317
Deputy Attorney General

Attorneys for Defendants

IS SO ORDERED

   
 

 
Oo won DoD oOo FF WO NY fF

Do bp bo ww WO BO DH HN KN wR ERE RE lL El lL
oOo nN oo 8B wo wb YF OO wm NN OD oO Fe wo YN FPF CO

 

 

Case 3:17-cv-00066-MMD-CLB Document 36 Filed 12/02/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of
Nevada, and that on this 2nd day of December, 2019, I caused to be served a copy of the
foregoing, DEFENDANTS’ MOTION FOR ENLARGEMENT OF TIME TO
RESPOND TO PLAINTIFF'S INTERROGATORIES, REQUEST FOR
ADMISSIONS, AND REQUEST FOR PRODUCTION OF DOCUMENTS (First
Request), by U.S. District Court CM/ECF Electronic Filing to:

JOHN QUINTERO #93782

NORTHERN NEVADA CORRECTIONAL CENTER
C/O NNCC

P.O. BOX 7000

CARSON CITY, NV 89701
nneclawlibrary@doc.nv.gov

/s/ Perla M. Hernandez
An employee of the
Office of the Attorney General

 
